Exhibit 10.01

 

 

AMENDED AND RESTATED

OMNIBUS AGREEMENT

 

among

 

VALERO ENERGY CORPORATION

 

VALERO GP, LLC

 

RIVERWALK LOGISTICS, L.P.

 

VALERO L.P.

 

and

 

VALERO LOGISTICS OPERATIONS, L.P.

 

 

 

 

 

 



AMENDED AND RESTATED

OMNIBUS AGREEMENT

This AMENDED AND RESTATED OMNIBUS AGREEMENT (this “Agreement”) is entered into
on, and effective as of, March 31, 2006 by and among Valero Energy Corporation
(successor to Ultramar Diamond Shamrock Corporation), a Delaware corporation
(“Valero Energy”), Valero GP, LLC (f/k/a Shamrock Logistics GP, LLC), a Delaware
limited liability company (“Valero GP”), Riverwalk Logistics, L.P., a Delaware
limited partnership and general partner of the MLP and the OLP (“Riverwalk”),
Valero L.P. (f/k/a Shamrock Logistics, L.P.), a Delaware limited partnership
(the “MLP”), and Valero Logistics Operations (f/k/a Shamrock Logistics
Operations, L.P.), a Delaware limited partnership (the “OLP”).

R E C I T A L:

The parties entered into an Omnibus Agreement, dated effective April 16, 2001
(the “Original Omnibus Agreement”). The parties desire to amend and restate the
Original Omnibus Agreement in its entirety as set forth herein to (i) reflect
the changes to the names of the parties to the agreement as a result of the
merger, effective December 31, 2001, of Valero Energy Corporation with Ultramar
Diamond Shamrock Corporation and (ii) clarify that the provisions of Sections
2.1, 2.3 and 4.1 hereof shall apply for so long as Valero Energy or any
Controlled Valero Affiliate (as defined below) is the general partner of
Riverwalk, the MLP or the OLP.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I.

Definitions

 

1.1

Definitions.

(a) Capitalized terms used herein but not defined herein shall have the meanings
given them in the MLP Agreement.

(b)   As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Affiliate” shall have the meaning attributed to such term in the MLP Agreement.

“Agreement” means this Omnibus Agreement, as amended, modified, or supplemented
from time to time in accordance with the terms hereof.

“Change of Control” shall have the meaning attributed to such term in
Section 2.4.

 

 

1

 


--------------------------------------------------------------------------------



 

 

“Claim” means any claim, lawsuit, demand, suit, inquiry made, hearing,
investigation, notice of a violation, litigation, proceeding, arbitration, or
other dispute, whether civil, criminal, administrative or otherwise.

“Closing” means April 16, 2001, the closing of the initial public offering of
the MLP.

“Conflicts Committee” shall have the meaning attributed to such term in the MLP
Agreement.

“Contaminant” means any substance regulated under any Environmental Law, or any
substance defined by Environmental Law as being hazardous or toxic or as being a
pollutant.

“Contract” means any agreement, contract, commitment, or other binding
arrangement or understanding, whether written or oral.

“Controlled Valero Affiliate” means any entity of which Valero Energy owns,
directly or indirectly, 20% or more of the Voting Stock.

“Environmental Laws” means any and all laws, statutes, judgments, ordinances,
rules, regulations, orders, determinations, interpretations, or guidance of any
Governmental Authority pertaining to health or the environment in effect in any
and all jurisdictions in which any Valero Energy Entity or Partnership Entity or
any of their respective Affiliates is conducting or at any time has conducted
business, or where any property of any Valero Energy Entity or Partnership
Entity or any of their respective Affiliates, whether leased or owned, is
located, or where any hazardous substances generated or disposed of by any
Valero Energy Entity or Partnership Entity or any of their respective Affiliates
are located. The term “Environmental Law” includes, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986 and as
subsequently amended, 42 U.S.C. § 9601 et seq.; the Resource Conversation and
Recovery Act, as amended, 42 U.S.C. § 6901 et seq.; the Clean Air Act, as
amended, 42 U.S.C. § 7401 et seq.; and the Oil Pollution Act, as amended, 33
U.S.C. § 2701 et seq.

“Environmental Liabilities and Costs” means all Losses from any Claim by any
Person whether based on Contract, tort, implied or express warranty, strict
liability, criminal or civil statute, including under any Remedial Action,
Environmental Law, Environmental Permit, Environmental Lien, Order or agreement
with any Governmental Authority, arising from environmental, health or safety
conditions, or the release of a Contaminant into the environment.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Environmental Permit” shall mean any Permit, license, approval, consent or
other authorization required by or pursuant to any applicable Environmental Law.

 

 

 

2

 

 


--------------------------------------------------------------------------------



 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Formation Transactions” means (i) the contributions to the OLP of certain crude
oil pipeline and storage assets and refined product pipeline and terminalling
assets pursuant to those certain Conveyance, Assignment and Bill of Sale
Agreements dated effective as of July 1, 2000, by and among the OLP and certain
subsidiaries of Valero Energy and (ii) the transfers of certain crude oil
pipeline and storage assets and refined product pipeline and terminalling assets
and certain ownership interests in Skelly-Belview Pipeline Company, L.L.C. to
the OLP by virtue of the mergers of certain subsidiaries of Valero Energy with
and into the OLP effective as of July 1, 2000.

“Governmental Authority” shall mean (a) the United States of America, (b) any
state, county, municipality, or other governmental subdivision within the United
States of America, and (c) any court or any governmental department, commission,
board, bureau, agency, or other instrumentality of the United States of America
or of any state, county, municipality, water rights, taxing, or zoning
authority, or other governmental subdivision within the United States of
America.

“Indemnified Party” shall have the meaning assigned to such term in Section
3.2(a).

“Indemnifying Party” shall have the meaning assigned to such term in Section
3.2(a).

“Losses” means all liabilities, losses, costs, damages (including punitive,
consequential and treble damages), penalties or expenses (including, without
limitation, reasonable attorneys’ fees and expenses and costs of investigation
and litigation), and also including any expenditures or expenses incurred to
cover, remedy or rectify any such Losses.

“MLP” means Valero L.P., a Delaware limited partnership, and any successors
thereto.

“MLP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of the MLP, and any amendments thereto and restatements thereof.

“OLP” means Valero Logistics Operations, L.P., a Delaware limited partnership,
and any successors thereto.

“Order” means any decree, order, injunction, rule, judgment, consent of or by a
Governmental Authority.

“Partnership Entities” means Valero GP, Riverwalk, the MLP and the OLP.

“Person” means an individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other legal entity of any kind.

 

 

 

3

 

 


--------------------------------------------------------------------------------



 

 

“Permits” means any licenses, permits, registrations, variances, interim
permits, permit applications, certificates, approvals or other authorizations
under any Regulation applicable to any Valero Energy Entity or Partnership
Entity.

“Regulation” means any law, statute, regulation, ruling, rule, Order or Permit,
of, administered or enforced by or on behalf of any Governmental Authority, as
may be amended from time to time.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address Contaminants in the indoor or outdoor environment; (b)
prevent the release or threat of release or minimize the further release of
Contaminants so they do not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment; or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

“Restricted Business” has the meaning attributed to such term in Section 2.1.

“Riverwalk” means Riverwalk Logistics, L.P., a Delaware limited partnership and
general partner of the MLP and OLP.

“Valero GP” means Valero Logistics GP, LLC, a Delaware limited liability company
and general partner of Riverwalk.

“Transferred Assets” means the assets contributed or transferred to the
Partnership Entities in the Formation Transactions.

“Valero Energy” means Valero Energy Corporation.

“Valero Energy Entities” means Valero Energy and all Controlled Valero
Affiliates, other than the Partnership Entities.

“Voting Stock” means securities or membership interests of any class or series
of classes entitling the holders thereof to vote on a regular basis in the
election of members of the board of directors, board of managers or other
governing body of such entity.

ARTICLE II.

Business Opportunities

2.1          Restricted Businesses.   For so long as any Valero Energy Entity is
the general partner of Riverwalk, the MLP or the OLP, Valero Energy and each
Valero Energy Entity is prohibited from engaging in, whether by acquisition or
otherwise, the business of transporting crude oil or refined petroleum products
(including petrochemicals) or operating crude oil storage or refined petroleum
products terminalling assets in the United States (a “Restricted Business”).

2.2          Permitted Exceptions.   Notwithstanding any provision of Section
2.1, a Valero Energy Entity may pursue an opportunity to purchase or invest in,
and may ultimately purchase, own and/or operate, a Restricted Business under any
of the following circumstances:

 

 

 

4

 

 


--------------------------------------------------------------------------------



 

 

 

(a)

Any business retained by a Valero Energy Entity at the Closing;

 

(b)

Any business with a fair market value (as determined by the board of directors
of Valero Energy in good faith) of less than $10 million;

 

(c)

Any business acquired by a Valero Energy Entity that constitutes less than 50%
of the fair market value (as determined by a nationally recognized independent
financial advisor) of a larger acquisition by such Valero Energy Entity;
provided the MLP has been offered and declined (with the concurrence of a
majority of the members of the Conflicts Committee) the opportunity to purchase
such business in accordance with the procedures set forth in Section 2.3; or

 

(d)

Any logistics assets newly constructed by a Valero Energy Entity that the MLP
has not elected to purchase pursuant to Section 4.1.

2.3          Procedures.   For so long as any Valero Energy Entity is the
general partner of Riverwalk, the MLP or the OLP, the following procedures shall
be followed with respect to any Restricted Businesses.

(a)   If a Valero Energy Entity becomes aware of an opportunity to purchase a
Restricted Business, then, as soon as practicable, such Valero Energy Entity
shall notify Valero GP of such opportunity and deliver to Valero GP all
information prepared by or on behalf of such Valero Energy Entity relating to
such potential purchase. As soon as practicable but in any event within 30 days
after receipt of such notification and information, Valero GP, on behalf of the
MLP, shall notify the Valero Energy Entity that either (i) Valero GP, on behalf
of the MLP, has elected, with the approval of a majority of the members of the
Conflicts Committee, not to cause the MLP to pursue the opportunity to acquire
such Restricted Business, or (ii) Valero GP, on behalf of the MLP, has elected
to cause the MLP to pursue the opportunity to acquire such Restricted Business.
If, at any time, Valero GP or its Affiliates abandons such opportunity (as
evidenced in writing by Valero GP or such Affiliates following the request of
the Valero Energy Entity), the Valero Energy Entity may pursue such opportunity.
Any Restricted Business which is permitted to be purchased by an Valero Energy
Entity must be so purchased (i) within 12 months of the time the Valero Energy
Entity becomes able to pursue such acquisition in accordance with the provisions
of this Section 2.3 and (ii) on terms not materially more favorable to the
Valero Energy Entity than were offered to the MLP. If either of these conditions
is not satisfied, the opportunity must be reoffered to the MLP.

(b)   If a Valero Energy Entity acquires a Restricted Business as part of a
larger transaction in accordance with the provisions of Section 2.2(d), then,
within 30 days after the consummation of such purchase, such Valero
Energy Entity shall notify Valero GP of such purchase and such Valero Energy
Entity shall offer the MLP the opportunity to purchase the Restricted Business
constituting a portion of such purchase and deliver to Valero GP all information
prepared by or on behalf of or in the possession of such Valero Energy Entity
relating to the Restricted Business. As soon as practicable but in any event
within 30 days after receipt of such notification, Valero GP shall notify the
Valero Energy Entity that either (i) Valero GP, on behalf of the MLP, has
elected, with the approval of a majority of the members of the Conflicts
Committee, not to cause the MLP to purchase such Restricted Business, in which
event

 

 

5

 

 


--------------------------------------------------------------------------------



 

the Valero Energy Entity shall be free to continue to engage in such Restricted
Business and shall be free to improve and expand such Restricted Business if
necessary to maintain existing market share, or (ii) Valero GP, on behalf of the
MLP, has elected to cause the MLP to purchase such Restricted Business, in which
event the following procedures shall be followed:

(i)           The Valero Energy Entity shall submit a good faith offer to Valero
GP to sell the Restricted Business (the “Offer”) to any member of the
Partnership Group designated by Valero GP on the terms and for the consideration
stated in the Offer.

(ii)          The Valero Energy Entity and Valero GP shall negotiate in good
faith, for 120 days after receipt of such Offer by Valero GP, the terms on which
the Restricted Business will be sold to the MLP. The Valero Energy Entity shall
provide all information concerning the business, operations and finances of such
Restricted Business as may be reasonably requested by Valero GP.

(A)  If the Valero Energy Entity and Valero GP agree on such terms within 120
days after receipt by Valero GP of the Offer, the MLP shall purchase the
Restricted Business on such terms as soon as commercially practicable after such
agreement has been reached.

(B)  If the Valero Energy Entity and Valero GP are unable to agree on the terms
of a sale during such 120-day period, the Valero Energy Entity shall attempt to
sell the Restricted Business to a Person that is not an Affiliate of the Valero
Energy Entity (a “NonAffiliate Purchaser”) within nine months of the termination
of such 120-day period. Any such sale to a NonAffiliate Purchaser must be for a
purchase price, as determined by the board of directors of Valero Energy, not
less than 95% of the purchase price last offered by the MLP.

(C )   During such 120-day period the Valero Energy Entity shall be free to make
capital expenditures to maintain the Restricted Business and to improve or
expand the Restricted Business if necessary to maintain the Restricted Business’
existing market share.

(iii)        If, after the expiration of the nine-month period referred to in
clause (ii)(B) above, the Valero Energy Entity has not sold the Restricted
Business to a NonAffiliate Purchaser, it shall submit another Offer (the “Second
Offer”) to Valero GP within seven days after the expiration of such nine-month
period. The Valero Energy Entity shall provide all information concerning the
business, operations and finances of such Restricted Business as may be
reasonably requested by Valero GP.

(A)  If Valero GP, with the concurrence of a majority of the members of the
Conflicts Committee, elects not to cause the MLP to pursue the Second Offer, the
Valero Energy Entity shall be free to continue to engage in such Restricted
Business.

(B)  If Valero GP shall elect to cause the MLP to purchase such Restricted
Business, then Valero GP and the Valero Energy Entity shall negotiate the terms
of such purchase for 60 days. If the Valero Energy Entity and Valero

 

 

6

 

 


--------------------------------------------------------------------------------



 

GP agree on such terms within 60 days after receipt by Valero GP of the Second
Offer, the MLP shall purchase the Restricted Business on such terms as soon as
commercially practicable after such agreement has been reached.

(C)  If during such 60-day period, no agreement has been reached between the
Valero Energy Entity and Valero GP or a member of the Partnership Group, the
Valero Energy Entity and Valero GP will engage an independent investment banking
firm with a national reputation to determine the value of the Restricted
Business. Such investment banking firm will determine the value of the
Restricted Business within 30 days and furnish the Valero Energy Entity and
Valero GP its opinion of such value. The Valero Energy Entity and Valero GP
shall share equally the fees and expenses of such investment banking firm. Upon
receipt of such opinion, Valero GP will have the option, subject to the approval
of a majority of the members of the Conflicts Committee, to (A) cause the MLP to
purchase the Restricted Business for an amount equal to the value determined by
such investment banking firm or (B) decline to purchase such Restricted
Business, in which event the Valero Energy Entity will be free to continue to
engage in such Restricted Business.

2.4          Change of Control.   If a Change of Control of Valero Energy or
each of Valero GP or Riverwalk occurs, the provisions of this Article II shall
not apply to the existing logistics activities of any acquiring entity. A Change
of Control of Valero Energy or each of Valero GP or Riverwalk shall be deemed to
have occurred upon the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the Valero
Energy or Valero GP to any Person or its Affiliates, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Valero Energy Entities or Valero GP; (ii) the
consolidation or merger of Valero Energy or Valero GP with or into another
Person pursuant to a transaction in which the outstanding Voting Stock of Valero
Energy or Valero GP is changed into or exchanged for cash, securities or other
property, other than any such transaction where (a) the outstanding Voting Stock
of Valero Energy or Valero GP is changed into or exchanged for Voting Stock of
the surviving corporation or its parent and (b) the holders of the Voting Stock
of Valero Energy or Valero GP immediately prior to such transaction own,
directly or indirectly, not less than a majority of the Voting Stock of the
surviving corporation or its parent immediately after such transaction; or (iii)
a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of the
Exchange Act) being or becoming the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of more than 50% of all Voting Stock of
Valero Energy or Valero GP then outstanding, other than in a merger or
consolidation which would not constitute a Change of Control under clause (ii)
above.

2.5          Scope of Restricted Business Prohibition.  Except as provided in
this Article II and the MLP Agreement, Valero Energy and its Affiliates shall be
free to engage in any business activity whatsoever, including those that may be
in direct competition with any Partnership Entity.

2.6          Enforcement.   The Valero Energy Entities agree and acknowledge
that the Partnership Group does not have an adequate remedy at law for the
breach by the Valero Energy Entities of the covenants and agreements set forth
in this Article II, and that any breach by the

 

 

7

 

 


--------------------------------------------------------------------------------



 

Valero Energy Entities of the covenants and agreements set forth in Article II
would result in irreparable injury to the Partnership Group. The Valero Energy
Entities further agree and acknowledge that any member of the Partnership Group
may, in addition to the other remedies which may be available to the Partnership
Group hereunder or under applicable law, file a suit in equity to enjoin the
Valero Energy Entities from such breach, and consent to the issuance of
injunctive relief hereunder.

ARTICLE III.

Indemnification

3.1  Indemnification of Partnership Entities by Valero Energy.   In addition to
its indemnification obligations under certain (i) Indemnity Agreements entered
into in connection with the mergers of certain subsidiaries of Valero Energy
with and into the OLP effective as of July 1, 2000, and (ii) Conveyance,
Assignment and Bill of Sale Agreements dated effective as of July 1, 2000, by
and among the OLP and certain subsidiaries of Valero Energy, Valero Energy, on
behalf of each of its Affiliates (other than the Partnership Parties) shall
indemnify, defend and hold harmless the Partnership Entities from and against
(A) any and all Losses that are caused by, arise out of or are attributable to
Environmental Liabilities and Costs related to the Transferred Assets that arose
or relate to conditions existing prior to Closing and which are discovered by
the MLP within 10 years of the Closing (excluding Environmental Liabilities and
Costs to the extent such Environmental Liabilities and Costs result from a
change in law after Closing) and (B) all federal, state and local income tax
liabilities attributable to the operation of the Transferred Assets prior to the
Closing, including any such income tax liabilities of Valero Energy and its
Affiliates that may result from the consummation of the Formation Transactions.

 

3.2

Indemnification Procedures.

(a)   As used in this Section 3.2, the term “Indemnifying Party” refers to
Valero Energy in the case of any indemnification obligation arising under
Section 3.1, and the term “Indemnified Party” refers to the Partnership
Entities, as applicable, in the case of any indemnification obligation arising
under Section 3.1.

(b)   If any action, suit or proceeding shall be brought against an Indemnified
Party, or if the Indemnified Party should otherwise become aware of facts giving
rise to a claim for indemnification pursuant to Section 3.1, the Indemnified
Party shall promptly notify the Indemnifying Party in writing specifying the
nature of and specific basis for such claim.

(c)   The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification set forth in
Section 3.1, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be.

(d)   The Indemnified Party agrees, at its own cost and expense, to cooperate
fully with the Indemnifying Party with respect to all aspects of the defense of
any claims covered by

 

 

8

 

 


--------------------------------------------------------------------------------



 

the indemnification set forth in Section 3.1, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name(s) of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party of
any employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of such Indemnified Party. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article III; provided, however, that an Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party reasonably informed as to the status of any such
defense, but the Indemnifying Party shall have the right to retain sole control
over such defense.

(e)   In determining the amount of any Loss for which any Indemnified Party is
entitled to indemnification under this Article III, the gross amount thereof
will be reduced by any insurance proceeds realized or to be realized by such
Indemnified Party, and such correlative insurance benefit shall be net of any
insurance premium that becomes due as a result of such claim.

ARTICLE IV.

Purchase Option

4.1           Purchase Option for Logistics Assets Constructed by Valero Energy
in the Future.   For so long as any Valero Energy Entity is the general partner
of Riverwalk, the MLP or the OLP, the following provision shall apply to any new
logistics assets constructed by any Valero Energy Entity:

(a)   If a Valero Energy Entity constructs any new logistics assets then, as
soon as practicable, such Valero Energy Entity shall notify Valero GP of the
completion of such construction and such Valero Energy Entity shall offer the
MLP the opportunity to elect to purchase, or have a subsidiary elect to
purchase, the newly constructed assets by written notice delivered to the Valero
Energy Entity no later than one year from the date of notice. If Valero GP, with
the concurrence of a majority of the members of the Conflicts Committee, elects
to purchase such assets, then Valero GP and the Valero Energy Entity shall
negotiate the terms of such purchase for 60 days. If the Valero Energy Entity
and Valero GP agree on such terms within 60 days after receipt by the Valero
Energy Entity of the notice of election to purchase, the MLP shall purchase the
newly constructed assets on such terms as soon as commercially practicable after
such agreement has been reached.

(b)   If during such 60-day period, no agreement has been reached between the
Valero Energy Entity and Valero GP, the Valero Energy Entity and Valero GP will
engage an independent investment banking firm with a national reputation to
determine the value of the newly constructed assets. Such investment banking
firm will determine the value of the newly constructed assets within 30 days and
furnish the Valero Energy Entity and Valero GP its

 

 

9

 

 


--------------------------------------------------------------------------------



 

opinion of such value. The Valero Energy Entity and Valero GP shall share
equally the fees and expenses of such investment banking firm. Upon receipt of
such opinion, Valero GP will have the option, subject to the approval of a
majority of the members of the Conflicts Committee, to (A) purchase the newly
constructed assets for an amount equal to the value determined by such
investment banking firm or (B) decline to purchase such newly constructed
assets, in which event, the Valero Energy Entity will be free to continue to own
and operate such newly constructed assets.

ARTICLE V.

Miscellaneous

5.1          Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.

5.2          Notice.   All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
party. Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a party
pursuant to this Agreement shall be sent to or made at the address set forth
below such party’s signature to this Agreement, or at such other address as such
party may stipulate to the other parties in the manner provided in this Section
5.2.

5.3          Entire Agreement; Supersedure. This Agreement constitutes the
entire agreement of the parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

5.4          Effect of Waiver or Consent.  No waiver or consent, express or
implied, by any party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder
until the applicable statute of limitations period has run.

5.5          Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the parties
hereto; provided, however, that the MLP may not, without the prior approval of a
majority of the members of the Conflicts Committee, agree to any amendment or
modification of this Agreement that, in the reasonable discretion of Valero GP,
will adversely affect the holders of Common Units. Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

 

 

 

10

 

 


--------------------------------------------------------------------------------



 

 

5.6          Assignment.   No party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other parties
hereto.

5.7          Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

5.8          Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

5.9          Gender, Parts, Articles and Sections. Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine and neuter, and the number of all words shall include the
singular and plural. All references to Article numbers and Section numbers refer
to Parts, Articles and Sections of this Agreement, unless the context otherwise
requires.

5.10       Further Assurances.   In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

5.11       Withholding or Granting of Consent.   Each party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

5.12       Laws and Regulations.  Notwithstanding any provision of this
Agreement to the contrary, no party hereto shall be required to take any act, or
fail to take any act, under this Agreement if the effect thereof would be to
cause such party to be in violation of any applicable law, statute, rule or
regulation.

5.13       Negotiation of Rights of Limited Partners, Assignees, and Third
Parties.   The provisions of this Agreement are enforceable solely by the
parties to this Agreement, and no Limited Partner, Assignee or other Person
shall have the right, separate and apart from the MLP, to enforce any provision
of this Agreement or to compel any party to this Agreement to comply with the
terms of this Agreement.

 

 

11

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on, and effective
as of, the date first written above.

 

 

VALERO ENERGY CORPORATION

 

 

 

 

 

 

 

By:

/s/Michael S. Ciskowski

 

Name:

Michael S. Ciskowski

 

Title:

Executive Vice President

 

 

 

 

 

 

 

Address for Notice:

One Valero Way

 

 

San Antonio, Texas 78249

 

 

 

 

Telecopy Number:

(210) 345-2497

 

 

 

VALERO GP, LLC

 

 

 

 

 

 

 

By:

/s/Curtis V. Anastasio

 

Name:

Curtis V. Anastasio

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

Address for Notice:

One Valero Way

 

 

San Antonio, Texas 78249

 

 

 

 

Telecopy Number:

(210) 370-4392

 

 

 

 


--------------------------------------------------------------------------------



 

 



 

RIVERWALK LOGISTICS, L.P.

 

 

 

 

 

 

 

By:

Valero GP, LLC

 

 

its general partner

 

 

 

 

By:

/s/Curtis V. Anastasio

 

Name:

Curtis V. Anastasio

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

Address for Notice:

One Valero Way

 

 

San Antonio, Texas 78249

 

 

 

 

Telecopy Number:

(210) 370-4392

 

 

 

 

VALERO L.P.

 

 

 

 

 

 

 

By:

Riverwalk Logistics, L.P.

 

 

its general partner

 

 

 

 

By:

Valero GP, LLC

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/Curtis V. Anastasio

 

Name:

Curtis V. Anastasio

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

Address for Notice:

One Valero Way

 

 

San Antonio, Texas 78249

 

 

 

 

Telecopy Number:

(210) 370-4392

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

VALERO LOGISTICS OPERATIONS, L.P.

 

 

 

 

 

 

 

By:

Riverwalk Logistics, L.P.

 

 

its general partner

 

 

 

 

By:

Valero GP, LLC

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/Curtis V. Anastasio

 

Name:

Curtis V. Anastasio

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

Address for Notice:

One Valero Way

 

 

San Antonio, Texas 78249

 

 

 

 

Telecopy Number:

(210) 370-4392

 

 

 

 

 